Scott, J.:
The defendants appeal from orders of the Appellate Term dismissing their separate appeals from a judgment of the City Court, and from an order denying motion for a new trial. The motions to dismiss, of course, originated at the Appellate Term. We are without jurisdiction to entertain the appeals. Appeals to the Supreme Court from the City Court are heard in this department by justices designated for that purpose under the authority of section 5 of article 6 of the Constitution, the term at which such appeals are heard being known as the Appellate Term. From that term there is no.,appeal, except such as is allowed by statute. Section 3191 of the Code of Civil Procedure provides that “ An appeal to the Appellate Division of the Supreme Court in.the first judicial department may he taken from the judgment or order entered upon the determination of an appeal taken as prescribed in section thirty-one hundred and eighty-eight and thirty-one hundred and eighty-nine of this act,” provided the appeal be allowed as prescribed in the Code. Section 3188 provides that an appeal may be taken to the Supreme Court from a judgment of the City Court, and section 3189 provides that an appeal may he taken to the Supreme Court from certain interlocutory judgments and orders of the City Court. It follows that the only jurisdiction of this court to entertain an appeal from a determination of the Appellate Term is when that determination is of an appeal from a judgment or order of the City Court. There is no provision of law which confers upon us jurisdiction to entertain an appeal from an order dismissing an appeal upon a motion originating at the Appellate Term. It may be. said that the motion appears to have been properly disposed of by the Appellate Term. Appeals dismissed, with ten dollars costs and disbursements in each case.
L aught in, Clarke and Houghton, JJ., concurred; Ingraham, J., dissented.